Exhibit 10.6
GSI Commerce, Inc.
2010 Equity Incentive Plan
Performance Restricted Stock Unit Award Agreement

     
PARTICIPANT:
   
 
   
GRANT DATE:
   
 
   
TARGET NUMBER OF PERFORMANCE
RESTRICTED STOCK UNITS:
   _____  units
 
   
MAXIMUM NUMBER OF PERFORMANCE RESTRICTED STOCK UNITS GRANTED (_____% OF TARGET):
   _____  units
 
   
AWARD AND VESTING CRITERIA
  The actual number of Performance Restricted Stock Units to be awarded to
Participant and that may vest will be determined in accordance with conditions
specified below.
 
   
PERFORMANCE PERIOD:
                                                              

THIS AGREEMENT, effective as of the Grant Date set forth above, is between GSI
Commerce, Inc., a Delaware corporation (the “Company”, “we”, “our” or “us”), and
the Participant named above (“you” or “yours”), pursuant to the provisions of
the Company’s 2010 Equity Incentive Plan (the “Plan”) with respect to the grant
of the maximum number of performance restricted stock units (“PRSUs”) specified
above. Capitalized terms used and not defined in this Performance Restricted
Stock Unit Award Agreement (this “Agreement”) shall have the meanings given to
them in the Plan.
By accepting this Agreement, you irrevocably agree, on your own behalf and on
behalf of your heirs and any other person claiming rights under this Agreement,
to all of the terms and conditions of the PRSUs as set forth in or pursuant to
this Agreement and the Plan (as such may be amended from time to time). You and
the Company agree as follows:

     
1. Application of Plan; Administration
  This Agreement and your rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Board (or an appropriate committee
thereof) may adopt. It is expressly understood that the Board (or an appropriate
committee thereof) that administers the Plan is authorized to administer,
construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you to the extent permitted by the Plan.

 

 



--------------------------------------------------------------------------------



 



     
2. Performance Goal
  (a) The number of PRSUs to be awarded to you under this Agreement shall depend
upon the extent to which the [Performance Metric(s)] equals, exceeds or falls
short of $_____  for the Performance Period. If actual [Performance Metric(s)]
does not equal or exceed the  _____% [of the Performance Target(s)], as set
forth in the table below, the right to receive an award of any PRSUs pursuant to
this Agreement shall expire without consideration.
 
   
 
  (b) [Definition of Performance Metric]
 
   
 
  (c) Subject to the foregoing, and provided that you have remained in
Continuous Service with the Company from the Grant Date set forth above, the
number of PRSUs to be awarded to you following completion of the Performance
Period (such PRSUs, the “Awarded PRSUs”) shall be determined in accordance with
the following schedules:
 
   
 
  Notwithstanding anything herein to the contrary, in no event shall more than
 _____  times the Target Number of PRSUs be awarded under this Agreement.
 
   
 
  Following the end of the Performance Period and the collection of relevant
data necessary to determine the extent to which the [Performance Target(s)] has
been satisfied, the Board (or an appropriate committee thereof) will determine:
(a) the [Performance Metric(s)] achieved by the Company for the Performance
Period, and (b) the multiple of the Target Number of PRSUs to be awarded as
Awarded PRSUs. The Board (or an appropriate committee thereof) shall make these
determinations in its sole discretion. The class and number of securities to be
issued under this Agreement shall be subject to adjustment as provided for in
Section 9(a) of the Plan. The Board’s (or an appropriate committee thereof)
determination pursuant to this paragraph shall be evidenced by a written
certification.
 
   
3. Vesting
  100% of the Awarded PRSUs will vest (becoming “Vested Performance Units”) on
 _____  (the “Vesting Date”), provided that you have remained in Continuous
Service with the Company from the Grant Date set forth above until the Vesting
Date, and provided further that in no case shall any Awarded PRSUs vest before
the date of the Board’s (or an appropriate committee thereof) written
certification pursuant to Section 2 hereof. Notwithstanding the foregoing, the
terms and provisions of any employment agreement or offer letter between you and
the Company (your “Offer Letter”), may provide that any vesting restrictions
contained in this Section 3 will earlier lapse in certain circumstances.
 
   
4. Termination of Continuous Service
  Except as otherwise provided in your Offer Letter and Section 7 of this
Agreement, your right to any award of PRSUs and your rights under any Awarded
PRSUs that have not become Vested Performance Units will be forfeited without
consideration as of the date of termination of your Continuous Service with the
Company for any reason.

 

 



--------------------------------------------------------------------------------



 



     
5. Settlement of Vested Performance Units and Issuance of Shares of our Common
Stock
  Each Vested Performance Unit will be settled by the delivery of one share of
Common Stock (subject to adjustment under Section 9(a) of the Plan, a “Share”)
to you or, in the event of your death, to your designated beneficiary, within
5 days following the Vesting Date, but in no event later than 2 1/2 months
following the last day of the Company’s fiscal year in which the Vesting Date
occurs, subject to your satisfaction of any tax withholding obligations as
described in Section 9 of this Agreement.

Notwithstanding any other provision of this Agreement or the Plan, the Company
will not be obligated to issue or deliver any Shares pursuant to this Agreement
(i) until all conditions to this Agreement have been satisfied or removed,
(ii) until, in the opinion of counsel to the Company, all applicable federal and
state laws and regulations have been complied with, (iii) if the outstanding
Common Stock is at the time listed on any stock exchange or included for
quotation on an inter-dealer system, until the Shares have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of issuance, (iv) until the issuance or delivery of the Shares
would not cause the Company to issue or sell more shares of Common Stock than
the Company is then legally entitled to issue or sell, and (v) until all other
legal matters in connection with the issuance and delivery of such Shares have
been approved by counsel to the Company.

You hereby authorize any brokerage service provider determined acceptable to the
Company to open a securities account for you to be used for the settlement of
Vested Performance Units. The date on which Shares are issued may include a
delay in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
 
   
6. Rights as Stockholder
  Except as otherwise provided in this Agreement, you will not be entitled to
any privileges of ownership of the shares of Common Stock underlying your PRSUs,
including voting, receipt of dividends or any other rights as a stockholder of
the Company, unless and until shares of Common Stock are actually delivered to
you under this Agreement.
 
   
7. Change in Control
  Notwithstanding anything to the contrary in this Agreement, the Awarded PRSUs
shall be subject to such acceleration of vesting upon a Change in Control as may
be provided for in your Offer Letter or in the Change in Control Agreement
between you and the Company, if any (the “Change in Control Agreement”).

 

 



--------------------------------------------------------------------------------



 



     
8. Transferability
  Except as provided in Section 10(k) hereof, your right to receive PRSUs under
this Agreement, your Awarded PRSUs and any Vested Performance Units that you
hold pursuant to this Agreement are not transferable, whether voluntarily or
involuntarily, by operation of law or otherwise, other than by will or the laws
of descent and distribution. Any voluntary or involuntary assignment, pledge,
transfer, or other disposition of, or any attachment, execution, garnishment, or
lien issued against or placed upon your right to receive PRSUs under this
Agreement, your Awarded PRSUs and any Vested Performance Units that you hold
pursuant to this Agreement in violation of the terms of this Agreement shall be
void. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, will thereafter be entitled to receive any
distribution of Shares pursuant to this Agreement.
 
   
9. Taxes
 
(a)   General. You are ultimately liable and responsible for all taxes owed by
you in connection with your PRSUs, regardless of any action the Company takes or
any transaction pursuant to this Section 9 with respect to any tax withholding
obligations that arise in connection with the PRSUs. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, award, vesting or settlement of the PRSUs, the
Awarded PRSUs or the Vested Performance Units, and the subsequent sale of any of
the Shares issued in respect of any Awarded PRSUs that may vest. Except as
otherwise provided in your Offer Letter or Change in Control Agreement, the
Company does not commit and is under no obligation to structure this Agreement
to reduce or eliminate your tax liability.
 
   
 
 
(b)   Withholding. On or before any Vesting Date, the date your Vested
Performance Units are settled and Shares are issued to you pursuant to the terms
of Section 5, and any other date upon which tax withholding obligations of the
Company may arise, or at any time thereafter as requested by the Company, you
hereby authorize withholding from, at the Company’s election, the Shares,
payroll and any other amounts payable to you and you otherwise agree to make
adequate provision for, as determined by the Company, any sums required to
satisfy the Federal, state, local and foreign tax withholding obligations of the
Company or an Affiliate, if any, which arise in connection with any of the above
events or otherwise. Unless the tax withholding obligations of the Company or
any Affiliate are satisfied, the Company will have no obligation to issue a
certificate for Shares.
 
   
10. Miscellaneous
 
(a)   YOU ACKNOWLEDGE AND AGREE THAT THE VESTING OF ANY AWARDED PRSUS PURSUANT
TO SECTION 3 HEREOF IS EARNED ONLY BY YOUR CONTINUOUS SERVICE WITH THE COMPANY
(AND NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING GRANTED PRSUS HEREUNDER).
YOU FURTHER ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE,
DIRECTOR, OR CONSULTANT OF THE COMPANY FOR THE VESTING PERIOD, FOR THE
PERFORMANCE PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH YOUR
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE YOUR RELATIONSHIP (I) AS AN EMPLOYEE
AT ANY TIME, FOR ANY REASON OR NO REASON, WITH OR WITHOUT CAUSE; (II) AS A
CONSULTANT PURSUANT TO THE TERMS OF YOUR AGREEMENT WITH THE COMPANY OR AN
AFFILIATE; OR (III) AS A DIRECTOR PURSUANT TO THE BYLAWS OF THE COMPANY AND ANY
APPLICABLE PROVISIONS OF THE CORPORATE LAW OF THE STATE OR OTHER JURISDICTION IN
WHICH THE COMPANY IS DOMICILED, AS THE CASE MAY BE.

 

 



--------------------------------------------------------------------------------



 



     
 
 
(b)   Your PRSUs are unfunded and as a holder of Vested Performance Units you
will be considered an unsecured creditor of the Company with respect to the
Company’s obligation, if any, to issue Shares pursuant to this Agreement. Upon
such issuance, you will obtain full voting and other rights as a stockholder of
the Company. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, will create or be construed to create a trust of any kind or
a fiduciary relationship between you and the Company or any other person.
 
   
 
 
(c)   This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. The Company may impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by you or other subsequent transfers by you of any Shares
issued as a result of or under this Agreement, including without limitation (i)
restrictions under an insider trading policy, (ii) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the PRSUs and (iii) restrictions as
to the use of a specified brokerage firm or other agent for such resales or
other transfers. Any sale of Shares issued pursuant to this Agreement must also
comply with other applicable laws and regulations governing the sale of such
Shares.
 
   
 
 
(d)   The benefits provided under this Agreement are intended to be subject to a
“substantial risk of forfeiture” under Code Section 409A, and to qualify for the
“short term deferral exemption” from application of Code Section 409A as payable
only within the permitted period following lapse of the applicable forfeiture
conditions, and any ambiguities contained herein shall be interpreted in a
manner so as to comply with the requirements of such exemption. Notwithstanding
anything in the Plan or this Agreement to the contrary, the Board (or an
appropriate committee thereof) may, without your consent, amend this Agreement
to comply with all of the requirements of Section 409A of the Code and any
corresponding guidance and regulations issued under Section 409A of the Code to
the extent it is determined, in the sole discretion of the Board (or an
appropriate committee thereof), that such amendment is necessary to comply with
the requirements of Section 409A of the Code.
 
   
 
 
(e)   The interpretation, performance and enforcement of this Agreement will be
governed by the law of the state of Delaware without regard to such state’s
conflicts of laws rules.
 
   
 
 
(f)   Any question concerning the interpretation of this Agreement or the Plan,
any adjustments required to be made under the Plan and any controversy that may
arise under the Plan or this Agreement shall be determined by the Board (or an
appropriate committee thereof) (including any person(s) to whom the Board has
delegated its authority) in its sole and absolute discretion. Such decision by
the Board (or an appropriate committee thereof) shall be final and binding.

 

 



--------------------------------------------------------------------------------



 



     
 
 
(g)   This Agreement, the Plan, the Offer Letter, the Employee Agreement (if
any) and the Change in Control Agreement represent the entire agreement between
the parties with respect to the PRSUs. In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement
or any other agreement, the terms and conditions of the Plan shall prevail. In
the event of a conflict between the terms and conditions of this Agreement and
the terms and conditions of the Offer Letter, the terms and conditions of the
Offer Letter shall prevail.
 
   
 
 
(h)   If all or any part of this Agreement or the Plan is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of such Section to the fullest extent possible while remaining lawful and
valid.
 
   
 
 
(i)   Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.
 
   
 
 
(j)   This Agreement may be amended only by a writing executed by you and the
Company which specifically states that it is amending this Agreement.
Notwithstanding the foregoing and subject to Section 2(b)(viii) of the Plan,
this Agreement may be amended solely by the Board (or an appropriate committee
thereof) by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you. Without
limiting the foregoing, the Board (or an appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
grant as a result of any change in applicable laws or regulations or any future
law, regulation, ruling or judicial decision, provided that any such change will
be applicable only to rights relating to that portion of the PRSUs which are
then subject to restrictions as provided herein.
 
   
 
 
(k)   The rights and obligations of the Company under this Agreement will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. You may not assign,
transfer or pledge the granted PRSUs, the Awarded PRSUs, the Vested Performance
Units or any right or interest therein or thereunder to anyone other than by
will or the laws of descent and distribution except with the prior written
consent of the Company. The Company may cancel your rights hereunder if you
attempt to assign or transfer them in a manner inconsistent with this Agreement.

 

 



--------------------------------------------------------------------------------



 



     
 
 
(l)   All notices with respect to this Agreement shall be in writing and shall
be hand delivered or sent by first class mail or reputable overnight delivery
service, expenses prepaid. Notice may also be given by electronic mail or
facsimile and shall be effective on the date transmitted if confirmed within 24
hours thereafter by a signed original sent in a manner provided in the preceding
sentence. Notices to the Company or the Board (or an appropriate committee
thereof) shall be delivered or sent to the Company’s headquarters, 935 First
Avenue, King of Prussia, PA 19406, to the attention of its Chief Financial
Officer and its General Counsel. Notices to the Participant or holder of Shares
issued pursuant to this Agreement shall be sufficient if delivered or sent to
such person’s address as it appears in the regular records of the Company or its
transfer agent.
 
   
 
 
(m)   The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
   
 
 
(n)   You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Agreement.

 

 



--------------------------------------------------------------------------------



 



By the signatures below, you and the authorized representative of the Company
acknowledge your agreement to this Performance Restricted Stock Unit Award
Agreement as of the Grant Date specified above.

         
 
[name]
 
 
Date    
 
       
Accepted by:
       
 
       
GSI COMMERCE, INC.
       
 
       
 
By
 
 
Date    
 
       
 
Name
       
 
       
 
Title
       

 

 